 



EXHIBIT 10.5

GOLDMAN SACHS & CO. | 85 BROAD STREET | NEW YORK, NEW YORK 10004 |
TEL:   212-902-1000

Opening Transaction

      To:  
SpectraSite, Inc.
   
400 Regency Forest Drive
   
Cary, NC 27511
   
 
From:  
Goldman, Sachs & Co.
   
 
Subject:  
Accelerated Share Repurchase Transaction — VWAP Pricing
   
 
Ref. No:  
EN41GU000000000
   
 
Date:  
November 19, 2004



--------------------------------------------------------------------------------

     This master confirmation (“Master Confirmation”) dated as of November 19,
2004, is intended to supplement the terms and provisions of certain Transactions
(each, a “Transaction”) entered into from time to time between Goldman, Sachs &
Co. (“GS&Co.”) and SpectraSite, Inc. (“Counterparty”). This Master Confirmation,
taken alone, is neither a commitment by either party to enter into any
Transaction nor evidence of a Transaction. The terms of any particular
Transaction shall be set forth in a Supplemental Confirmation in the form of
Annex A hereto and which references this Master Confirmation, in which event the
terms and provisions of this Master Confirmation shall be deemed to be
incorporated into and made a part of each such Supplemental Confirmation. This
Master Confirmation and each Supplemental Confirmation together shall constitute
a “Confirmation” as referred to in the Agreement specified below.

     The definitions and provisions contained in the 2002 ISDA Equity
Derivatives Definitions (the “Equity Definitions”), as published by the
International Swaps and Derivatives Association, Inc., are incorporated into
this Master Confirmation. This Master Confirmation and each Supplemental
Confirmation evidences a complete binding agreement between the Counterparty and
GS&Co. as to the terms of each Transaction to which this Master Confirmation and
the related Supplemental Confirmation relates.

     GS&Co. and Counterparty agree to use all reasonable efforts promptly to
negotiate, execute and deliver an agreement in the form of the 1992 ISDA Master
Agreement (Multicurrency-Cross Border) (the “ISDA Form” or the “Agreement”),
with such modifications as GS&Co. and Counterparty will in good faith agree.
Upon the execution by GS&Co. and Counterparty of the Agreement, this Master
Confirmation and each Supplemental Confirmation will supplement, form a part of,
and be subject to the Agreement. All provisions contained in or incorporated by
reference in the Agreement upon its execution will govern this Master
Confirmation and each Supplemental Confirmation except as expressly modified
below. Until GS&Co. and Counterparty execute and deliver the Agreement, this
Master Confirmation and each Supplemental Confirmation, together with all other
documents referring to the Agreement confirming Transactions entered into
between GS&Co. and Counterparty (notwithstanding anything to the contrary in a
Confirmation), shall supplement, form a part of, and be subject to the ISDA Form
as if GS&Co. and Counterparty had executed the Agreement (but without any
Schedule except for (i) the election of Loss (provided that the computation of
Loss will not take into account any discrepancy between any Relevant Price and
GS&Co.’s Hedge Positions) and Second Method, New York law (without regard to the
conflicts of law principles) as the governing law and US Dollars (“USD”) as the
Termination Currency, (ii) the election that subparagraph (ii) of Section 2(c)
will not apply to Transactions, (iii) the replacement of the word “third” in the
last line of Section 5(a)(i) with the word “first” and (iv) the election that
the “Cross Default” provisions of Section 5(a)(vi) shall apply to Counterparty
and GS&Co., provided that the phrase “or becoming capable at such time of being
declared” shall be deleted from clause (1) of such Section 5(a)(vi), with a
“Threshold Amount” of USD 50 million).

1



--------------------------------------------------------------------------------



 



     All provisions contained in the Agreement shall govern this Master
Confirmation and the related Supplemental Confirmation relating to a Transaction
except as expressly modified below or in the related Supplemental Confirmation.
With respect to any relevant Transaction, the Agreement, this Master
Confirmation and the related Supplemental Confirmation shall represent the
entire agreement and understanding of the parties with respect to the subject
matter and terms of such Transaction and shall supersede all prior or
contemporaneous written or oral communications with respect thereto.

     If, in relation to any Transaction to which this Master Confirmation and
related Supplemental Confirmation relate, there is any inconsistency between the
Agreement, this Master Confirmation, any Supplemental Confirmation and the
Equity Definitions that are incorporated into any Supplemental Confirmation, the
following will prevail for purposes of such Transaction in the order of
precedence indicated: (i) such Supplemental Confirmation; (ii) this Master
Confirmation; (iii) the Agreement; and (iv) the Equity Definitions.

     1. Each Transaction constitutes a Share Forward Transaction for the
purposes of the Equity Definitions. Set forth below are the terms and conditions
which, together with the terms and conditions set forth in each Supplemental
Confirmation (in respect of each relevant Transaction), shall govern each such
Transaction.

General Terms:

     
Trade Date:
  For each Transaction, as set forth in the Supplemental Confirmation.
 
   
Seller:
  Counterparty
 
   
Buyer:
  GS&Co.
 
   
Shares:
  Common Stock of Counterparty (Ticker: SSI)
 
   
Number of Shares:
  For each Transaction, as set forth in the Supplemental Confirmation.
 
   
Forward Price:
  For each Transaction, as set forth in the Supplemental Confirmation.
 
   
Prepayment:
  Not Applicable
 
   
Variable Obligation:
  Not Applicable
 
   
Exchange:
  New York Stock Exchange
 
   
Related Exchange(s):
  All Exchanges
 
   
Market Disruption
Event:
  The definition of “Market Disruption Event” in Section 6.3(a) of the Equity
Definitions is hereby amended by inserting the words “at any time on any
Scheduled Trading Day during the Valuation Period or” after the word “material,”
in the third line thereof.
 
   
Counterparty Additional
Payment Amount:
  For each Transaction, as set forth in the Supplemental Confirmation.

Valuation:

     
Valuation Period:
  Each Scheduled Trading Day during the period commencing on and including the
5th succeeding Scheduled Trading Day following the Trade Date, to and including
the Valuation Date (but excluding any day(s) on which the Valuation Period is

2



--------------------------------------------------------------------------------



 



     

  suspended in accordance with Section 5 herein and including any day(s) by
which the Valuation Period is extended pursuant to the provision below).
 
   

  Notwithstanding anything to the contrary in the Equity Definitions, to the
extent that any Scheduled Trading Day in the Valuation Period is a Disrupted
Day, the Valuation Date shall be postponed and the Calculation Agent in its
discretion shall extend the Valuation Period and make adjustments to the
weighting of each Relevant Price for purposes of determining the Settlement
Price, with such adjustments based on, among other factors, the duration of any
Market Disruption Event and the volume, historical trading patterns and price of
the Shares. To the extent that there are 9 consecutive Disrupted Days during the
Valuation Period, then notwithstanding the occurrence of a Disrupted Day, the
Calculation Agent shall have the option in its discretion to either determine
the Relevant Price using its good faith and commercially reasonable estimate of
the value for the Share on such 9th consecutive day after consultation with
Counterparty or elect to further extend the Valuation Period as it deems
necessary.
 
   
Valuation Date:
  For each Transaction, as set forth in the Supplemental Confirmation (as the
same may be postponed in accordance with the provisions of “Valuation Period”
and Section 5 herein).

Settlement Terms:

     
Settlement Currency:
  USD (all amounts shall be converted to the Settlement Currency in good faith
and in a commercially reasonable manner by the Calculation Agent).
 
   
Settlement Method
Election:
  Applicable; provided that (a) Section 7.1 of the Equity Definitions is hereby
amended by deleting the word “Physical” in the sixth line thereof and replacing
it with the words “Net Share” and deleting the word “Physical” in the last line
thereof and replacing it with word “Cash” and (b) in the event that GS&Co. would
deliver to the Counterparty an amount of Shares under Net Share Settlement, Cash
Settlement shall be applicable in lieu of Net Share Settlement.
 
   
Electing Party:
  Counterparty
 
   
Settlement Method
Election Date:
  15 Scheduled Trading Days prior to the originally scheduled Valuation Date.
 
   
Default Settlement
Method:
  Cash Settlement
 
   
Forward Cash Settlement
Amount:
  An amount in the Settlement Currency equal to the sum of (a) the Number of
Shares multiplied by an amount equal to (i) the Settlement Price minus (ii) the
Forward Price plus (b) the Counterparty Additional Payment Amount.
 
   
Settlement Price:
  The arithmetic mean of the Relevant Prices of the Shares for each Exchange
Business Day in the Valuation Period.

3



--------------------------------------------------------------------------------



 



       
Relevant Price:
  The New York 10b-18 Volume Weighted Average Price per share of the Shares for
the regular trading session (including any extensions thereof) of the Exchange
on the related Exchange Business Day (without regard to pre-open or after hours
trading outside of such regular trading session) as published by Bloomberg at
4:15 p.m. New York time on such date.
 
   
Cash Settlement Payment
Date:
  3 Currency Business Days after the Valuation Date.
 
   
Counterparty’s Contact Details for Purpose of Giving Notice:
  SpectraSite, Inc.

  100 Regency Forest Drive, Suite 400

  Cary, North Carolina 27511

  Attention:   General Counsel

  Facsimile:   (919) 468-8522
 
   

  with copy to:

  Mike O’Donnell

  Facsimile: (919) 468-2325

 
GS&Co.’s Contact Details for Purpose of Giving Notice:
  Telephone No.: (212) 902-8996

  Facsimile No.: (212) 902-0112

  Attention: Equity Operations: Options and Derivatives
 
   

  With a copy to:

  Jim Ziperski

  Equity Capital Markets

  One New York Plaza

  New York, NY 10004

  Telephone No.: (212)   902-8557

  Facsimile No.: (212)   346-2126

Net Share Settlement:

     
Net Share Settlement
Procedures:
  Net Share Settlement shall be made in accordance with the procedures attached
hereto as Annex B.
 
   
Net Share Settlement
Price:
  (a) in respect of any Share for which the Exchange is an auction or “open
outcry” exchange that has a price as of the Valuation Time at which any trade
can be submitted for execution, the Net Share Settlement Price shall be the
price per Share as of the Valuation Time on the Net Share Valuation Date as
reported in the official real-time price dissemination mechanism for such
Exchange, (b) in respect of any Share for which the Exchange is a dealer
exchange or dealer quotation system, the Net Share Settlement Price shall be the
mid-point of the highest bid and lowest ask prices quoted as of the Valuation
Time on the Net Share Valuation Date (or the last such prices quoted immediately
before the Valuation Time) without regard to quotations that “lock” or “cross”
the dealer exchange or dealer quotation system. In all cases the Net Share
Settlement Price shall be reduced by the per Share amount of the underwriting
discount and/or commissions agreed to pursuant to the equity underwriting
agreement

4



--------------------------------------------------------------------------------



 



     

  contemplated by the Net Share Settlement Procedures and (c) notwithstanding
anything to the contrary in (b) above, where NASDAQ is the Exchange, the Net
Share Settlement Price will be the NASDAQ Official Closing Price (NOCP) as of
the Valuation Time on the Net Share Valuation Date as reported in the official
price determination mechanism for the Exchange.
 
   
Valuation Time:
  As provided in Section 6.1 of the Equity Definitions; provided that Section
6.1 of the Equity Definitions is hereby amended by inserting the words “Net
Share Valuation Date,” before the words “Valuation Date” in the first and third
lines thereof.
 
   
Net Share Valuation
Date:
  The Exchange Business Day immediately following the Valuation Date.
 
   
Net Share Settlement
Date:
  The third Exchange Business Day immediately following the Valuation Date.
Reserved Shares:
  Initially, 2,500,000 Shares. The Reserved Shares may be increased or decreased
in a Supplemental Confirmation.

Share Adjustments:

     
Method of Adjustment:
  Calculation Agent Adjustment

Extraordinary Events:

Consequences of Merger Events:

     
(a)     Share-for-Share:
  Modified Calculation Agent Adjustment
 
   
(b)     Share-for-Other:
  Cancellation and Payment on that portion of the Other Consideration that
consists of cash; Modified Calculation Agent Adjustment on the remainder of the
Other Consideration.
 
   
(c)     Share-for-Combined:
  Component Adjustment
 
   
Determining Party:
  GS&Co., who shall act in good faith and in a commercially reasonable manner.

     
Tender Offer:
  Applicable

Consequences of Tender Offers:

     
(a)     Share-for-Share:
  Modified Calculation Agent Adjustment
 
   
(b)     Share-for-Other:
  Cancellation and Payment on that portion of the Other Consideration that
consists of cash; Modified Calculation Agent Adjustment on the remainder of the
Other Consideration.
 
   
(c)     Share-for-Combined:
  Component Adjustment
 
   
Determining Party:
  GS&Co., who shall act in good faith and in a commercially reasonable manner.

5



--------------------------------------------------------------------------------



 



     
Nationalization, Insolvency
or Delisting:
  Negotiated Close-out; provided that in addition to the provisions of Section
12.6(a)(iii) of the Equity Definitions, it shall also constitute a Delisting if
the Exchange is located in the United States and the Shares are not immediately
re-listed, re-traded or re-quoted on any of the New York Stock Exchange, the
American Stock Exchange or The NASDAQ National Market (or their respective
successors); if the Shares are immediately re-listed, re-traded or re-quoted on
any such exchange or quotation system, such exchange or quotation system shall
be deemed to be the Exchange. Additional Disruption Events:

     
(a)     Change in Law:
  Applicable
 
   
(b)     Failure to Deliver:
  Not Applicable
 
   
(c)     Insolvency Filing:
  Applicable
 
   
(d)     Loss of Stock Borrow:
  Applicable; furthermore Sections 12.9(a)(vii) and 12.9(b)(iv) of the Equity
Definitions are amended by deleting the words “at a rate equal to or less than
the Maximum Stock Loan Rate” and replacing them with “at a rate of return equal
to or greater than zero taking into account the investment return on posted
collateral assuming 100% cash collateral”.
 
   
          Hedging Party:
  GS&Co.
 
   
Determining Party:
  GS&Co., who shall act in good faith and in a commercially reasonable manner.

     
Non-Reliance:
  Applicable
 
   
Agreements and Acknowledgements Regarding Hedging Activities:
  Applicable
 
   
Additional Acknowledgements:
  Applicable
 
   
Net Share Settlement following
Extraordinary
Event:
  Counterparty shall have the right, in its sole discretion, to make any payment
required to be made by it pursuant to Sections 12.7 or 12.9 of the Equity
Definitions (except with respect to any portion of the consideration for the
Shares consisting of cash in the event of a Merger Event or Tender Offer)
following the occurrence of an Extraordinary Event by electing to Net Share
Settle the Transactions under this Master Confirmation in accordance with the
terms, and subject to the conditions, for Net Share Settlement herein by giving
written notice to GS&Co. of such election on the day that the notice fixing the
date that the Transactions are terminated or cancelled, as the case may be, (the
“Cancellation Date”) pursuant to the applicable provisions of Section 12 of the
Equity Definitions is effective. If Counterparty elects Net Share Settlement:
(a) the Net Share Valuation Date shall be the date specified in the notice
fixing the date that the Transactions are terminated or cancelled, as the case
may be;

6



--------------------------------------------------------------------------------



 



     

  provided that the Net Share Valuation Date shall be either the Exchange
Business Day that such notice is effective if such notice is received by 12:00
pm New York time or, if such notice is received after 12:00 pm New York time,
the first Exchange Business Day immediately following the Exchange Business Day
that such notice is effective, or as otherwise agreed to by GS&Co. and
Counterparty, (b) the Net Share Settlement Date shall be deemed to be the
Exchange Business Day immediately following the Cancellation Date and (c) all
references to the Forward Cash Settlement Amount in Annex B hereto shall be
deemed to be references to the Cancellation Amount.
 
   
Net Share Settlement Upon
Early Termination:
  Counterparty shall have the right, in its sole discretion, to make any payment
required to be made by it (the “Early Termination Amount”) pursuant to
Sections 6(d) and 6(e) of the Agreement following the occurrence of an Early
Termination Date in respect of the Agreement by electing to Net Share Settle all
the Transactions under this Master Confirmation in accordance with the terms,
and subject to the conditions, for Net Share Settlement herein by giving written
notice to GS&Co. of such election on the day that the notice fixing an Early
Termination Date is effective. If Counterparty elects Net Share Settlement:
(a) the Net Share Valuation Date shall be the date specified in the notice
fixing an Early Termination Date; provided that the Net Share Valuation Date
shall be either the Exchange Business Day that such notice is effective or the
first Exchange Business Day immediately following the Exchange Business Day that
such notice is effective, (b) the Net Share Settlement Date shall be deemed to
be the Exchange Business Day immediately following the Early Termination Date
and (c) all references to Forward Cash Settlement Amount in Annex B hereto shall
be deemed references to the Early Termination Amount.
 
   
Transfer:
  Notwithstanding anything to the contrary in the Agreement, GS&Co. may assign,
transfer and set over all rights, title and interest, powers, privileges and
remedies of GS&Co. under any Transaction, in whole or in part, to an affiliate
of GS&Co. (the “Assignee”) upon delivery to Counterparty of (a) notice of the
transferred obligations of GS&Co. under any Transaction (the “Transferred
Obligations”); (b) an executed guarantee (the “Guarantee”) of The Goldman Sachs
Group, Inc. (the “Guarantor”) of the Transferred Obligations in the form of
Annex C attached hereto and (c) the written confirmation of Counterparty that
any assignment or transfer will not result in any increased costs to
Counterparty. Upon the execution of the Guarantee, the Guarantor shall
constitute a Credit Support Provider of the Assignee for purposes of the ISDA
Form or Agreement.
 
   
GS&Co. Payment Instructions:
  Chase Manhattan Bank New York

  For A/C Goldman, Sachs & Co.

  A/C # 930-1-011483

  ABA: 021-000021

7



--------------------------------------------------------------------------------



 



     
Counterparty Payment
Instructions:
  To be provided by Counterparty

     2. Calculation Agent: GS&Co. The Calculation Agent shall act at all times
in good faith and in a commercially reasonable manner.

     3. Representations, Warranties and Covenants of GS&Co. and Counterparty.

     (a) Each party represents and warrants that it (i) is an “eligible contract
participant”, as defined in the U.S. Commodity Exchange Act, as amended and
(ii) is entering into each Transaction hereunder as principal (and not as agent
or in any other capacity, fiduciary or otherwise) and not for the benefit of any
third party.

     (b) Each party acknowledges that the offer and sale of each Transaction to
it is intended to be exempt from registration under the Securities Act of 1933,
as amended (the “Securities Act”), by virtue of Section 4(2) thereof and the
provisions of Regulation D promulgated thereunder (“Regulation D”). Accordingly,
each party represents and warrants to the other that (i) it has the financial
ability to bear the economic risk of its investment in each Transaction and is
able to bear a total loss of its investment, (ii) it is an “accredited investor”
as that term is defined under Regulation D, (iii) it will purchase each
Transaction for investment and not with a view to the distribution or resale
thereof, and (iv) the disposition of each Transaction is restricted under this
Master Confirmation and each Supplemental Confirmation, the Securities Act and
state securities laws.

     4. Additional Representations, Warranties and Covenants of Counterparty.

     As of (i) the date hereof and (ii) the period of time from the time at
which Counterparty places an order with GS&Co. for a Transaction until the time
that each party has fully performed all of its obligations under the related
Transaction, Counterparty represents, warrants and covenants to GS&Co. that:

     (a) the purchase or writing of each Transaction will not violate Rule 13e-1
or Rule 13e-4 under the Securities Exchange Act of 1934, as amended (the
“Exchange Act”);

     (b) it is not entering into any Transaction on the basis of, or is aware
of, any material non-public information with respect to the Shares or in
anticipation of, in connection with, or to facilitate, a distribution of its
securities, a self tender offer or a third-party tender offer, provided that for
the first Transaction only, such representation and warranty shall be made but
for the information contained in a press release, substantially in the form
attached hereto as Annex D (the “Press Release”), relating to the Shares;

     (c) it is not entering into any Transaction to create, and will not engage
in any other securities or derivative transaction to create, a false or
misleading appearance of active trading or market activity in the Shares (or any
security convertible into or exchangeable for the Shares), or which would
otherwise violate the Exchange Act;

     (d) Counterparty is in compliance with its reporting obligations under the
Exchange Act and its most recent Annual Report on Form 10-K, together with all
reports subsequently filed by it pursuant to the Exchange Act, taken together
and as amended and supplemented to the date of this representation, do not, as
of their respective filing dates, contain any untrue statement of a material
fact or omit any material fact required to be stated therein or necessary to
make the statements therein, in the light of the circumstances in which they
were made, not misleading;

     (e) each Transaction is being entered into pursuant to a Share buy-back
program approved by its Board of Directors, its Board of Directors has approved
the use of derivatives to effect the Share buy-back program and its Board of
Directors will publicly disclose the Share buy-back program in the Press
Release;

     (f) notwithstanding the generality of Section 13.1 of the Equity
Definitions, GS&Co. is not making any representations or warranties with respect
to the treatment of any Transaction under FASB Statements 149 or 150, EITF 00-19
(or any successor issue statements) or under FASB’s Liabilities & Equity
Project;

8



--------------------------------------------------------------------------------



 



     (g) it has not, and during any Valuation Period (as extended pursuant to
the provisions of Section 5 and “Valuation Period” herein) will not, enter into
agreements similar to the Transactions described herein where the valuation
period in such other transaction will overlap at any time (including as a result
of extensions in such valuation period as provided in the relevant agreements)
with any Valuation Period (as extended pursuant to the provisions of Section 5
and “Valuation Period” herein) under this Master Confirmation. In the event that
the valuation period in any other similar transaction overlaps with any
Valuation Period under this Master Confirmation as a result of any extension
made pursuant to the provisions of Section 5 and “Valuation Period” herein,
Counterparty shall promptly use reasonable efforts to amend such transaction to
avoid any such overlap;

     (h) during the Valuation Period (as extended or suspended pursuant to the
provisions of Section 5 and “Valuation Period” herein) the Shares or securities
that are convertible into, or exchangeable or exercisable for Shares are not
subject to a “restricted period” as such term is defined in Regulation M
promulgated under the Exchange Act (“Regulation M”); and

     (i) it shall report each Transaction as required under Regulation S-K
and/or Regulation S-B under the Exchange Act, as applicable.

     5. Suspension of Valuation Period.

     (a) If Counterparty concludes that it will be engaged in a distribution of
the Shares for purposes of Regulation M, Counterparty agrees that it will, on
one Scheduled Trading Day’s written notice, direct GS&Co. not to purchase Shares
in connection with hedging any Transaction during the “restricted period” (as
defined in Regulation M). If on any Scheduled Trading Day Counterparty delivers
written notice (and confirms by telephone) by 9:00 a.m. New York Time (the
“Notification Time”) then such notice shall be effective to suspend the
Valuation Period as of such Notification Time. In the event that Counterparty
delivers notice and/or confirms by telephone after the Notification Time, then
the Valuation Period shall be suspended effective as of 9:00 a.m. New York Time
on the following Scheduled Trading Day or as otherwise required by law or agreed
between Counterparty and GS&Co. The Valuation Period shall be suspended and the
Valuation Date extended for each Scheduled Trading Day in such restricted
period.

     (b) In the event that GS&Co. concludes, in its sole good faith discretion,
that it is appropriate with respect to any legal, regulatory or self-regulatory
requirements or related policies and procedures (whether or not such
requirements, policies or procedures are imposed by law or have been voluntarily
adopted by GS&Co.), for it to refrain from purchasing Shares on any Scheduled
Trading Day during the Valuation Period, GS&Co. may by written notice to
Counterparty elect to suspend the Valuation Period for such number of Scheduled
Trading Days as is specified in the notice. The notice shall not specify, and
GS&Co. shall not otherwise communicate to Counterparty, the reason for GS&Co.’s
election to suspend the Valuation Period. The Valuation Period shall be
suspended and the Valuation Date extended for each Scheduled Trading Day
occurring during any such suspension.

     (c) On one occasion and upon written notice to GS&Co. prior to 8:30 a.m.
New York time on any Scheduled Trading Day during the Valuation Period,
Counterparty may elect to suspend the Valuation Period for such number of
Scheduled Trading Days as is specified in the notice up to a maximum of 30
calendar days. The notice shall not specify, and Counterparty shall not
otherwise communicate to GS&Co., the reason for Counterparty’s election to
suspend the Valuation Period. The Valuation Period shall be suspended and the
Valuation Date extended for each Scheduled Trading Day occurring during any such
suspension.

     (d) In the event that the Valuation Period is suspended pursuant to
Sections 5(a), (b) or (c) above during the regular trading session on the
Exchange then the Calculation Agent in its sole discretion shall, in calculating
the Forward Cash Settlement Amount, extend the Valuation Period and make
adjustments to the weighting of each Relevant Price for purposes of determining
the Settlement Price, with such adjustments based on, among other factors, the
duration of any such suspension and the volume, historical trading patterns and
price of the Shares.

     6. Counterparty Purchases. Counterparty represents, warrants and covenants
to GS&Co. that for each Transaction:

9



--------------------------------------------------------------------------------



 



     (a) Counterparty (or any “affiliated purchaser” as defined in Rule 10b-18
under the Exchange Act (“Rule 10b-18”)) shall not, without the prior written
consent of GS&Co., purchase any Shares, listed contracts on the Shares or
securities that are convertible into, or exchangeable or exercisable for Shares
(including, without limitation, any Rule 10b-18 purchases of blocks (as defined
in Rule 10b-18)) during any Valuation Period (as extended pursuant to the
provisions of Section 5 and “Valuation Period” herein). During this time, any
such purchases by Counterparty shall be made through GS&Co., or if not through
GS&Co., with the prior written consent of GS&Co., and in compliance with
Rule 10b-18 or otherwise in a manner that Counterparty and GS&Co. believe is in
compliance with applicable requirements. Any such purchase by Counterparty shall
be disregarded for purposes of determining the Forward Cash Settlement Amount.
To the extent that Counterparty makes any such purchase other than through
GS&Co., or other than in connection with any Transaction, Counterparty hereby
represents and warrants to GS&Co. that (a) it will not take other action in
connection with such purchase that would or would reasonably be expected to
cause GS&Co.’s purchases of the Shares during the Valuation Period not to comply
with Rule 10b-18 and (b) any such purchases will not otherwise constitute a
violation of Section 9(a) or Rule 10(b) of the Exchange Act. This subparagraph
(a) shall not restrict any purchases by Counterparty of Shares effected during
any suspension of any Valuation Period in accordance with Section 5 herein and
any purchases during such suspension shall be disregarded in calculating the
Forward Cash Settlement Amount; and

     (b) Counterparty is entering into this Master Confirmation and each
Transaction hereunder in good faith and not as part of a plan or scheme to evade
the prohibitions of Rule 10b5-1 under the Exchange Act (“Rule 10b5-1”). It is
the intent of the parties that each Transaction entered into under this Master
Confirmation comply with the requirements of Rule 10b5-1(c)(1)(i)(A) and (B) and
each Transaction entered into under this Master Confirmation shall be
interpreted to comply with the requirements of Rule 10b5-1(c). Counterparty will
not seek to control or influence GS&Co. to make “purchases or sales” (within the
meaning of Rule 10b5-1(c)(1)(i)(B)(3)) under any Transaction entered into under
this Master Confirmation, including, without limitation, GS&Co.’s decision to
enter into any hedging transactions. Counterparty represents and warrants that
it has consulted with its own advisors as to the legal aspects of its adoption
and implementation of this Master Confirmation and each Supplemental
Confirmation under Rule 10b5-1.

     7. Additional Termination Events. Additional Termination Event will apply.
The following will constitute Additional Termination Events, in each case with
Counterparty as the sole Affected Party:

     (a) Notwithstanding anything to the contrary in the Equity Definitions, the
occurrence of a Nationalization, Insolvency or a Delisting (in each case
effective on the Announcement Date as determined by the Calculation Agent);

     (b) Notwithstanding anything to the contrary in the Equity Definitions, the
occurrence of a Merger Event (effective on the Merger Date) or a Tender Offer
(effective on the Tender Offer Date) in respect of which any Other Consideration
received for the Shares does not consist of cash. For the avoidance of doubt, in
the event that any portion of the consideration received for the Shares consists
of cash or New Shares, this Additional Termination Event shall only apply with
respect to all or any Transaction(s) (or portions thereof) remaining after
giving effect to the provisions in “Consequences of Merger Events” or
“Consequences of Tender Offers”, as the case may be, above; or

     (c) notwithstanding anything to the contrary in the Equity Definitions, an
Extraordinary Dividend is declared by the Issuer.

     8. Additional Event of Default. The following occurrence will constitute an
Event of Default for purposes of Section 5(a) of the Agreement (with
Counterparty considered to be the Defaulting Party):

     Counterparty fails to perform any obligation required to be performed under
any note, indenture, loan agreement, guaranty or swap agreement between
Counterparty and GS&Co. or its affiliated entities which default (a) involves
obligations under a note, indenture, loan agreement, guaranty or swap agreement
in excess of $10,000,000 (or in the case of a swap agreement, a termination
value in excess of $10,000,000) and (b) permits the acceleration of the maturity
of the obligations by any other party to, or beneficiary of, such note,
indenture, loan agreement, guaranty or swap agreement.

10



--------------------------------------------------------------------------------



 



     9. Automatic Termination Provisions. Notwithstanding anything to the
contrary in Section 6 of the Agreement:

     (a) An Additional Termination Event with Counterparty as the sole Affected
Party will automatically occur without any notice or action by GS&Co. or
Counterparty if the price of the Shares on the Exchange at any time falls below
the Termination Price (as specified in the related Supplemental Confirmation)
provided that (for the avoidance of doubt only) such Additional Termination
Event shall be an Additional Termination Event only with respect to the
Transaction documented in such related Supplemental Confirmation. The Exchange
Business Day that the price of the Shares on the Exchange at any time falls
below the Termination Price will be the “Early Termination Date” for purposes of
the Agreement.

     (b) Notwithstanding anything to the contrary in Section 6(d) of the
Agreement, following the occurrence of such an Additional Termination Event,
GS&Co. will notify Counterparty of the amount owing under Section 6(e) of the
Agreement within a commercially reasonable time period (with such period based
upon the amount of time, determined by GS&Co. (or any of its Affiliates) in its
commercially reasonable discretion, that it would take to unwind any of its
Hedge Position(s) related to the Transaction in a commercially reasonable manner
based on relevant market indicia). For purposes of the “Net Share Settlement
Upon Early Termination” provisions herein, (i) the date that such notice is
effective (the “Notice Date”) shall constitute the “Net Share Valuation Date”,
(ii) the Exchange Business Day immediately following the Notice Date shall be
the Net Share Settlement Date and (iii) all references to the Forward Cash
Settlement Amount in Annex B hereto shall be deemed to be the Early Termination
Amount.

     10. Special Provisions for Merger Events. Notwithstanding anything to the
contrary herein or in the Equity Definitions, to the extent that an Announcement
Date for a potential Merger Transaction occurs during any Valuation Period:

     (a) Promptly after request from GS&Co., Counterparty shall provide GS&Co.
with written notice specifying (i) Counterparty’s average daily Rule 10b-18
Purchases (as defined in Rule 10b-18) during the three full calendar months
immediately preceding the Announcement Date that were not effected through
GS&Co. or its affiliates and (ii) the number of Shares purchased pursuant to the
proviso in Rule 10b-18(b)(4) under the Exchange Act for the three full calendar
months preceding the Announcement Date. Such written notice shall be deemed to
be a certification by Counterparty to GS&Co. that such information is true and
correct. Counterparty understands that GS&Co. will use this information in
calculating the trading volume for purposes of Rule 10b-18; and

     (b) The Calculation Agent may (i) make adjustments to the terms of any
Transaction, including, without limitation, the Valuation Date, the Counterparty
Additional Payment Amount and the Number of Shares to account for the number of
Shares that could be purchased on each day during the Valuation Period in
compliance with Rule 10b-18 following the Announcement Date or (ii) treat the
occurrence of the Announcement Date as an Additional Termination Event with
Counterparty as the sole Affected Party.

     “Merger Transaction” means any merger, acquisition or similar transaction
involving a recapitalization as contemplated by Rule 10b-18(a)(13)(iv) under the
Exchange Act.

     11. Special Calculation and Settlement Following Early Termination and
Extraordinary Events. Notwithstanding anything to contrary in this Master
Confirmation or any Confirmation hereunder, in the event that an Extraordinary
Event under Article 12 of the Equity Definitions occurs or an Early Termination
Date occurs or is designated with respect to any Transaction (each an “Affected
Transaction”), then GS&Co. may elect, in its sole discretion, by notice to
Counterparty, to have Counterparty deliver the Number of Early Settlement Shares
to GS&Co. on the date that such notice is effective and either GS&Co. shall pay
to Counterparty the Special Termination Amount, if positive, or Counterparty
shall pay to GS&Co. the absolute value of the Special Termination Amount, if
negative. To the extent that Counterparty elects to deliver Shares to GS&Co.
accompanied by an effective Registration Statement (satisfactory to GS&Co. in
its sole discretion) covering such Shares, Counterparty must be in compliance
with the conditions specified in (iii) though (ix) in Annex B hereto at the time
of such delivery. If Counterparty elects to deliver Unregistered Shares (as
defined in Annex B) to GS&Co., Counterparty and GS&Co. will negotiate in good
faith on acceptable procedures and documentation relating to the

11



--------------------------------------------------------------------------------



 



sale of such Unregistered Shares. Counterparty and GS&Co. agree that the payment
of the Special Termination Amount and the delivery of the Early Settlement
Shares satisfies in full any obligation of a party to make any payments pursuant
to Section 6(e) of the Agreement or Article 12 of the Equity Definitions, as the
case may be.

     “Number of Early Settlement Shares” means a number of Shares as determined
by GS&Co. in a good faith and commercially reasonable manner based on its or any
of its Affiliates’ Hedge Positions with respect to each Affected Transaction
under this Master Confirmation.

     “Special Termination Amount” means the sum of (a) the product of (i) the
Number of Early Settlement Shares multiplied by (ii) a per Share price (the
“Early Termination Price”) determined by GS&Co. in a good faith and commercially
reasonable manner based on relevant market indicia, including GS&Co.’s funding
costs associated with Early Settlement Shares and costs incurred or estimated to
be incurred by GS&Co. in connection with the purchase and sale of Shares in
order to close out GS&Co.’s or any of its Affiliates’ Hedge Positions with
respect to each Affected Transaction and, in the event that Counterparty
delivers Unregistered Shares to GS&Co., whether GS&CO. and Counterparty have
agreed on acceptable procedures and documentation relating to such Unregistered
Shares as described above and (b) any amount owing under Section 6(e) of the
Agreement or pursuant to Article 12 of the Equity Definitions, as the case may
be, by GS&Co. to Counterparty (expressed as a positive number) or by
Counterparty to GS&Co. (expressed as a negative number).

     12. Acknowledgments. The parties hereto intend for:

     (a) Each Transaction to be a “securities contract” as defined in
Section 741(7) of the U.S. Bankruptcy Code (Title 11 of the United States Code)
(the “Bankruptcy Code”), a “swap agreement” as defined in Section 101(53B) of
the Bankruptcy Code, or a “forward contract” as defined in Section 101(25) of
the Bankruptcy Code, and the parties hereto to be entitled to the protections
afforded by, among other Sections, Sections 362(b)(6), 362(b)(17), 555, 556, and
560 of the Bankruptcy Code;

     (b) A party’s right to liquidate or terminate any Transaction, net out or
offset termination values of payment amounts, and to exercise any other remedies
upon the occurrence of any Event of Default under the Agreement with respect to
the other party to constitute a “contractual right” (as defined in the
Bankruptcy Code);

     (c) Any cash, securities or other property transferred as performance
assurance, credit support or collateral with respect to each Transaction to
constitute “margin payments” (as defined in the Bankruptcy Code); and

     (d) All payments for, under or in connection with each Transaction, all
payments for the Shares and the transfer of such Shares to constitute
“settlement payments” and “transfers” (as defined in the Bankruptcy Code).

     13. Calculations on Early Termination and Set-Off.

     (a) Notwithstanding anything to the contrary in the Agreement or the Equity
Definitions, the calculation of any Settlement Amounts, Unpaid Amounts and
amounts owed in respect of cancelled Transactions under Article 12 of the Equity
Definitions shall be calculated separately for (A) all Terminated Transactions
(it being understood that such term for the purposes of this paragraph includes
cancelled Transactions under Article 12 of the Equity Definitions) in the Shares
of the Issuer that qualify as equity under applicable accounting rules
(collectively, the “Equity Shares”) as determined by the Calculation Agent and
(B) all other Terminated Transactions under the Agreement including, without
limitation, Transactions in Shares other than those of the Issuer (collectively,
the “Other Shares”) and the netting and set-off provisions of the Agreement
shall only operate to provide netting and set-off (i) among Terminated
Transactions in the Equity Shares and (ii) among Terminated Transactions in the
Other Shares. In no event shall the netting and set-off provisions of the
Agreement operate to permit netting and set-off between Terminated Transactions
in the Equity Shares and Terminated Transactions in the Other Shares.

12



--------------------------------------------------------------------------------



 



     (b) The parties agree to amend Section 6 of the Agreement by adding a new
Section 6(f) thereto as follows:

"(f) Upon the occurrence of an Event of Default or Termination Event with
respect to a party who is the Defaulting Party or the Affected Party (“X”), the
other party (“Y”) will have the right (but not be obliged) without prior notice
to X or any other person to set-off or apply any obligation of X owed to Y (or
any Affiliate of Y) (whether or not matured or contingent and whether or not
arising under the Agreement, and regardless of the currency, place of payment or
booking office of the obligation) against any obligation of Y (or any Affiliate
of Y) owed to X (whether or not matured or contingent and whether or not arising
under the Agreement, and regardless of the currency, place of payment or booking
office of the obligation). Y will give notice to the other party of any set-off
effected under this Section 6(f).

Amounts (or the relevant portion of such amounts) subject to set-off may be
converted by Y into the Termination Currency at the rate of exchange at which
such party would be able, acting in a reasonable manner and in good faith, to
purchase the relevant amount of such currency. If any obligation is
unascertained, Y may in good faith estimate that obligation and set-off in
respect of the estimate, subject to the relevant party accounting to the other
when the obligation is ascertained. Nothing in this Section 6(f) shall be
effective to create a charge or other security interest. This Section 6(f) shall
be without prejudice and in addition to any right of set-off, combination of
accounts, lien or other right to which any party is at any time otherwise
entitled (whether by operation of law, contract or otherwise).”

     14. Payment Date Upon Early Termination. Notwithstanding anything to the
contrary in Section 6(d)(ii) of the Agreement, all amounts calculated as being
due in respect of an Early Termination Date under Section 6(e) of the Agreement
will be payable on the day that notice of the amount payable is effective.

     15. Governing Law. The Agreement, this Master Confirmation and each
Supplemental Confirmation and all matters arising in connection with the
Agreement, this Master Confirmation and each Supplemental Confirmation shall be
governed by, and construed and enforced in accordance with, the law of the State
of New York without reference to its choice of law doctrine.

     16. Offices.

     (a) The Office of GS&Co. for each Transaction is: One New York Plaza, New
York, New York 10004.

     (b) The Office of Counterparty for each Transaction is: 100 Regency Forest
Drive, Suite 400, Cary, North Carolina 27511.

     17. Confidentiality.

     (a) GS&Co. and its officers, directors, employees and affiliates (the
“Goldman Parties”) each agree to maintain the confidentiality of the Press
Release and any non-public information (either written or oral) obtained from
Counterparty and/or its officers, directors, employees or agents in connection
with the preparation of the Press Release (the “Confidential Information”)
without Counterparty’s consent, except for disclosure (i) relating to
Confidential Information which was already in the Goldman Parties’ possession
prior to its receipt from Counterparty, (ii) relating to Confidential
Information which becomes publicly available other than as a result of a breach
by a Goldman Party of this letter, (iii) that is not acquired from Counterparty
or persons known by any Goldman Party to be in breach of an obligation of
secrecy to Counterparty or (iv) as may be required by law or pursuant to a
subpoena or order issued by a court of competent jurisdiction or by a judicial
or administrative or

13



--------------------------------------------------------------------------------



 



legislative body or committee or pursuant to an inquiry by a self-regulatory
body or securities exchanges having jurisdiction over any Goldman Party.

[SIGNATURE PAGE FOLLOWS]

14



--------------------------------------------------------------------------------



 



     18. Counterparty hereby agrees (a) to check this Master Confirmation
carefully and promptly upon receipt so that errors or discrepancies can be
promptly identified and rectified and (b) to confirm that the foregoing (in the
exact form provided by GS&Co.) correctly sets forth the terms of the agreement
between GS&Co. and Counterparty with respect to any Transaction, by manually
signing this Master Confirmation or this page hereof as evidence of agreement to
such terms and providing the other information requested herein and immediately
returning an executed copy to Equity Derivatives Documentation Department,
facsimile No. 212-428-1980/83.

            Yours sincerely,



GOLDMAN, SACHS & CO.

 
      By:   /s/ Brian Goldman         Authorized Signatory        Name:  Brian
Goldman
Title:  Vice President    

Agreed and Accepted By:


SPECTRASITE, INC.

By: /s/ Steven C. Lilly


--------------------------------------------------------------------------------

Name: Steven C. Lilly
Title: Vice President – Finance and Treasurer

15